Citation Nr: 1727117	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of the lumbar region, scoliosis and degenerative disc disease with chronic low back pain (low back disorder).

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a low back disability.

3.  Entitlement to an effective date earlier than May 2, 2011, for non-service connected (NSC) pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1971 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service-connection claims for a low back disorder and left hip disorder, as well as an effective date earlier than May 12, 2011, for nonservice-connected pension benefits.  In an August 2012 rating decision, the effective date for nonservice-connected pension benefits was established as May 2, 2011.  However, as the Veteran has contended that an effective date of July 27, 2010, is warranted, this claim remains in appellate status.  

In January 2015, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) to schedule a Travel Board hearing at the RO which was held in November 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

The Veteran also testified to the issue of entitlement to service connection for a right knee disorder, in addition to the claims listed on the brief face.  There is no indication that such issue has, in fact, been appealed to the Board.  As such, the issue of entitlement to a right knee disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issues of service connection for low back and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

VA received a claim for non-service connected pension benefits on May 2, 2011, which was after the date when entitlement to such pension arose.
CONCLUSION OF LAW

The criteria for an effective date earlier than May 2, 2011, for the award of non-service connected pension benefits are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran seeks an effective date earlier than May 2, 2011, for the award of non-service connected pension benefits.  Rather, he contends that the effective date should be earlier, from July 27, 2010, the date VA received a VA Form 21-526.  See Board hearing transcript, at 22.  

The effective date for an award of pension is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b) (1) (West 2014); 38 C.F.R. § 3.400 (b) (2016).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 C.F.R. § 3.151(a) provides that in general a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. (38 U.S.C. 5101(a)).  It allows that a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser
benefit.

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. §  3.151 (a).  However, a claim for pension is not necessarily a claim for compensation.  In Stewart v. Brown, 10 Vet. App. 15 (1997), the United States Court of Appeals for Veterans Claims (Court) explained that the phrase "may be considered" in 38 C.F.R. §  3.151 (a) is discretionary rather than mandatory.  "Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it." Id, at 9, citing Willis v. Brown, 6 Vet. App. 433, 435 (1994)(the operative word "may," in the regulation, clearly indicates discretion).  In this case, the Veteran's July 2010 compensation claim referenced only right knee and right hip conditions, but no discernible intention to additionally apply for pension on the basis of those disabilities.  Indeed, the totality of the evidence indicates that his July 2010 claim did not encompass a claim for a pension, as his May 2, 2011 application for pension benefits appears to be based upon only a low back disability, without mention of either a right knee or right hip disorder.


As such, before May 2, 2011, there is simply no evidence of even an informal claim requesting a non-service connected pension.  On the VA Form 21-526 received by VA on July 27 2010, the Veteran specifically marked "Compensation" but did not mark either "Pension" or "Compensation and Pension."  And he did not otherwise indicate any intention to apply for non-service-connected pension benefits.  Therefore this form cannot be considered a claim, either formal or informal, for non-service-connected disability pension.  Rather, an informal claim must have identified the benefit sought.  38 C.F.R. § 3.155.  

Subsequently, no further communication was received that in any way related to a claim for pension benefits until May 2, 2011, when the Veteran filed his instant claim for non-service-connected pension benefits, as due to a low back disability with sciatica and scoliosis (non-service-connected at the time of filing).  The Board finds the date of claim is May 2, 2011, and no earlier.  

The appropriate effective date for the claim on appeal is the latter of the date of receipt of claim or date entitlement arose.  38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. § 3.400 (b)(2).  However, in this case, the Veteran's entitlement to non-service connected pension benefits arose before VA received the Veteran's claim on May 2, 2011.  Since the date of receipt of the claim is later than the date of entitlement in this case, the Board finds that May 2, 2011, is the correct effective date for the award of non-service connected pension benefits.


ORDER

An effective date earlier than May 2, 2011, for the grant of non-service connected pension benefits is denied.


REMAND

The Veteran is seeking service connection for a back disability and a hip disability secondary to his back disability.  It has been confirmed that he currently has a back disability.  The Veteran contends that he injured his back during basic training in a fall on the obstacle course and that this led to his subsequent discharge from service, because he was unable to stoop down on the firing range.  

Service treatment records suggest that the Veteran was discharged because of knee disabilities that existed prior to service, and that the knee problems prevented him from stooping down.  To this end, the Veteran filed for service connection for his knees shortly after being discharged from service, which was denied.  Of note, the Veteran did not file for a back disability for a number of years following service, and when he took issue with the denial of service connection for his knees in the 1970s, he merely argued that he had not had a pre-existing knee injury, but made no mention of any in-service fall.

A review of the record shows that service treatment records have been obtained, but service personnel records do not appear to be of record.  Because such records might shed more light on the circumstances of the Veteran's separation, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran' service personnel records.

2.  Conduct any development that logically flows from obtaining the records.

3.  Then readjudicate the remaining claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


